DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 11-16 and 20 are rejected under 35 U.S.C. 102 a1 as being anticipated by Izutani et al. (US 2012/0125903).
 	Regarding claim 11, Izutani discloses “a method of securing a contact tip to a welding torch” (fig.1A-1C, 2A-2B and fig.3-4), comprising: 
 	“partially securing the contact tip to a receiver of the welding torch by applying an axial force on the contact tip in a first direction into the receiver until a recess in the contact tip aligns with a retainer and the retainer engages the recess in the contact tip” (para.0084, i.e., a method of attaching/removing the welding tip to/from the tip connection body 3. The user can manually apply axial force to the contact tip 1 in a first direction while pushing or pressing a receiver 4 toward left direction (as shown in fig.1B, arrow). Fig.1C to Fig.1A (prior to completion of Fig.1A) shows a transition of the contact tip 1 from a position to anther position in order to move the contact tip 1 at least partially into the receiver 4. Fig.1B shows the recess 1a of contact tip 1 aligns with the a retainer 2 and the retainer 2 at least partially engages the edge portion of the recess 1a of contact tip 1. Examiner noted that the retainer 2 will engage or contact more region of recess of the contact tip in transition of fig.1B to fig.1A (prior to completion of fig.1A)); and 
 	“fully securing the contact tip to the receiver by securing the retainer to the contact tip, the securing of the retainer comprising securing a welding nozzle to the receiver to apply a radially inward force to the retainer while the retainer is engaged in the recess of the contact tip” (Fig.1A shows the step of fully securing the contact tip 1 to the receiver 4 by securing the retainer 2 to the contact tip 1, the securing the retainer 2 comprising securing a welding nozzle 6 to the receiver 4 to apply a radially inward force (i.e., the inner surface of receiver 4 is acting on the retainer 2) while the retainer 2 is engaged in the recess of the contact tip 1).
 	Regarding claim 12, Izutani discloses “applying the axial force and securing the welding nozzle is accomplished without the use of tools” (user can manually apply the axial force and secure the welding nozzle without use of tools. See fig.1A-1C).
 	Regarding claim 13, Izutani discloses “the axial force urges the contact tip into the receiver and brings the contact tip into contact with the retainer that partially secures the contact tip to the receiver” (user can manually apply the axial force to urge the contact tip 1 into the receiver 4 and brings the contact tip 1 into contact with the retainer 2 that partially secures the contact tip 1 to the receiver 4 (see fig.1B)).
 	Regarding claim 14, Izutani discloses “the retainer is positioned within a radial orifice of the receiver” (retainer 2 is positioned within a radial orifice of the receiver 4).
 	Regarding claim 15, Izutani discloses “a retention band disposed around the retainer provides a first force on the retainer that partially secures the contact tip to the receiver” (Fig.1B shows a retention band 5 disposed around the retainer 2 such that the retention band 5 provides a first force on the retainer 2 via the receiver 4 that partially secures the contact tip 1 to the receiver 4. When user release the receiver 4, the receiver 4 will move toward right (fig.1B, i.e., an opposite direction of arrow, not shown) that pushes both the receiver 4 and retainer 2 in order to partially secure the contact tip).
 	Regarding claim 16, Izutani discloses “the retention band is elastically deformable” (the retention bend 5 is elastically deformable. Para.0054, i.e., elastic member).
 	Regarding claim 20, Izutani discloses “removing the welding nozzle from the receiver” (fig.3 shows removing the welding nozzle 6 from the receiver 4); and “removing the contact tip from the receiver by applying an axial force on the contact tip in a second direction away from the receiver” (fig.3, user can manually removing the contact tip 1 from the receiver 3 by applying an axial force on the contact tip 1 (i.e., moving the contact tip away from the receiver 3) in a second direction away from the receiver when push the receiver 4 in left direction (see fig.1B, arrow). Examiner noted that this is a transition from Fig.1A to Fig.1B for a removing contact tip process).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Izutani et al. (US 2012/0125903) in view of Bernard et al. (US 3,676,640).
 	Regarding claim 19, Izutani discloses the welding nozzle is secured to the receiver.
 	However, Izutani is silent regarding the welding nozzle is secured to the receiver via screw threads.
 	Bernard et al. teaches “the welding nozzle is secured to the receiver via screw threads” (the welding nozzle 86, 94, 97 secure the receiver 35 via the screw threads). Izutani teaches a welding nozzle device. Bernard et al. teaches a welding nozzle device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Izutani with Bernard et al., by adding screw threads for Izutani’s exterior surface (fig.1A, 4b pointed at the exterior surface/ interface region) of the one of portion of welding nozzle 6 and the interior surface (i.e., fig.1A, 4b pointed at the interior surface/ interface region) of the one end portion of the receiver 4, to more securely connect components together. 


Allowable Subject Matter
 	Claim 21 is allowed.
 	Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's arguments filed on 09/29/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 112 …” on page 6 of remark.
 	In response, the amendment to claims overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.
 	(2) Applicant argues “The Art-Based Rejections … Claim 11 has been amended … Claim 21 …” on pages 6-7 of remark.
 	In response, the amendment to claims changed the scope of invention and overcome prior rejections. However, examiner has provided different interpretations in regards to the amended claims. 


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761